DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr 25, 2022 has been entered.

Response to Amendment
Claims 1-15 and 21-24 are pending in this application. Claims 1-2, 4 and 8-9 have been amended. Claims 21-24 have been newly added. Claims 16-20 have been cancelled.

Response to Arguments
Applicant's arguments filed on Apr 25, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Chapman (US 20140133330 A1) fails to teach or suggest “comparing, at the control subsystem, the first status information to a first threshold condition indicating actual or anticipated interference with a first control channel of a first communication channel in the communication network” in amended claim 1.
In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of Chapman (US 20140133330 A1) and Katar et al (US 20140328416 A1) discloses the amended claim limitations of claim 1. 
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

The Applicant alleged that Chapman (US 20140133330 A1) fails to teach or suggest “in response to the first status information meeting the first threshold condition, causing a the first control channel to move from a first location in spectrum of the first communication channel to a second location in spectrum of the first communication channel” in amended claim 1 by arguing that “because Chapman does not teach or suggest that location of the PLC or the NCP necessarily differs among profiles”.
In response, the Examiner respectfully disagrees because Chapman’330 teaches: “customize a frequency profile to allow for optimum throughput. Such a profile could…mute subcarriers in situations where interference was present” (par 0042), “The PLC starts somewhere in the spectrum.... Some subcarriers are muted on a per-profile basis” (par 0065). Therefore Chapman’330 discloses “location of the PLC or the NCP differs among profiles” by muting subcarriers due to interference was present. 
Chapman’330 further teaches: “FIG. 17 illustrates an example schematic 170 associated with OFDM channel components…The OFDM channel can include the data channel (user data and MAC Management Messages (MMM)). The NCP channel can identify codewords and profiles. The PHY Link Channel (PLC) is located in the downstream convergence layer in certain example embodiments of the present disclosure. It is used for several tasks including timestamp, energy management, and as a message channel for bringing new CMs on line. The PLC offers CM initialization and control” (par 0093). Therefore Chapman’330 teaches both PLC channel and NCP channel are control channel in OFDM channel, and PLC channel or NCP channel in OFDM channel corresponding with “first control channel of a first communication channel”.
Chapman’330 further teaches: “FIG. 8 is a schematic diagram 80 illustrating an example of a subcarrier assignment. More specifically, this illustration shows an OFDM channel with PLC after interleaving. The OFDM spectrum is illustrated in FIG. 8…. The PLC starts somewhere in the spectrum. There are data subcarriers that carry DOCSIS frames. Some subcarriers are muted on a per-profile basis. There is also an NCP channel that points to codeword locations” (par 0065), par 0066-0073 explains how to assign subcarriers to channels in OFDM channel, especially “the location of the PLC channel can be appropriately designated” (par 0072).  Chapman’330 further teaches: “customize a frequency profile to allow for optimum throughput. Such a profile could, for example, use an optimal modulation order for each subcarrier and, further, mute subcarriers in situations where interference was present” (par 0042), “For profile management, from the perspective of the CM, the CM report modulation error ratio (MER)/contrast-to-noise ratio (CNR) and receive power of each sub-carrier. The CM can test its ability to receive unused profiles and report the result. For the CMTS, the CMTS updates and publishes profiles. The CMTS can assign CMs to particular profiles. For Static Profiles, a single profile could be the same modulation. Due to downstream time and frequency interleaving, this can perform sufficiently well. For Dynamic Profiles, these can be measured, modified, and appropriately sorted. If one CM has a problem, it would move to a new profile. If 100 CMs encounter problems, the profile can be suitably updated” (par 0086). Here “Profiles… can be measured, modified, and appropriately sorted”, “customize a frequency profile… mute subcarriers” and “profile management… of each sub-carrier” corresponding with “move from a first location in radio-frequency spectrum of the first communication channel to a second location in radio-frequency spectrum of the first communication channel”. “For Dynamic Profiles, these can be measured, modified, and appropriately sorted” implies threshold for the measurement being used.
The paragraph above could be taken as updating profile from interference point of view. Chapman’330 also teaches updating profile from traffic point of view. Chapman’330 further teaches: “FIG. 28 illustrates an example configuration 280 associated with DOCSIS Light Sleep (DLS) Group Mode… CMs with low traffic can be moved into a DLS Group. There is one DLS group per profile” (par 0117), “CMs with traffic below a certain threshold can be placed in the DLS” (par 0119), “For the PLC message channel, the OFDM Channel Descriptor (OCD) can include static variables that require a reboot to change…a list/range/vector for excluded SC, pilots, PLC location. For the Downstream Profile Descriptor (DPD), this can include dynamic variables that change on the fly, a profile DPD and NCP DPD” (0120). Combining with par 0065-0072 and 0042 that explains profile could update on each subcarrier which is within the OFDM channel, it further teaches “causing a first control channel of a first communication channel in the communication network to move from a first location in radio-frequency spectrum of the first communication channel to a second location in radio-frequency spectrum of the first communication channel”.
Therefore, the cited references teach the claimed limitations in question with adequate reasons and suggestions of combining the teachings.

In summary, the Examiner respectfully submits that the combination of Chapman (US 20140133330 A1) and Katar et al (US 20140328416 A1) teaches and renders the applicant claimed invention obvious. In view of the above, the rejection is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chapman (US 20140133330 A1).

Regarding claim 9 (Currently Amended), Chapman’330 discloses a method for managing a control channel in a communication network (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), comprising: 
receiving, at a control subsystem (see, Fig. 1, CMTS (cable modem termination system) performs profile management for CMs, par 0043), a first signal (see, report of measurement being sent by CM, par 0086) from a network device (see, CM sends report back to CMTS the measure result of downstream channel including PLC channel, par 0043, 0086 and 0093) , the first signal indicating actual (see, modulation error ratio (MER)/contrast-to-noise ratio (CNR) of each sub-carrier for profile management, par 0086) or anticipated interference with a first control channel (see, PLC channel or NCP channel with profile management to assigning subcarrier, par 0065, 0093) in the communication network (see, CM sends report back to CMTS the measured MER and CNR of downstream channel including PLC channel, par 0043, 0086 and 0093. Noted, the examiner picks an option to reject); and 
in response to receiving the first signal (see, after receiving the report of measurement being sent by CM, par 0086), causing the first control channel (see, PLC channel or NCP channel, par 0093) to move from a first location (see, PLC location before MER report with specific subcarrier assignment, par 0042, 0063, 0086 and 0120) in radio-frequency spectrum of a first communication channel (see, fig. 17, OFDM channel comprises PLC channel, NCP channel and data channel, par 0093) to a second location (see, PLC location after MER report with updated subcarrier assignment, par 0042, 0063, 0086 and 0120) in radio-frequency spectrum of the first communication channel (see, CMTS moves PLC channel in OFDM channel of CM to new subcarrier location in OFDM channel by updating profile according to report from CM, profile including PLC assignment (therefore update profile including update PLC location), par 0042, 0065-0072, 0086, 0093, 0117, 0119-0120. Noted, profile updated on subcarrier level and OFDM channel includes a plurality of subcarriers to be assigned, par 0042, 0065-0072 and 0086).

Regarding claim 11 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), further comprising providing a notification signal (see, OCD message to define profile, par 0040) to the network device (see, CM (cable modems), par 0040) before causing the first control channel (see, PHY Link Channel (PLC) used to transmit control information for CMs, par 0087) to move from the first location (see, PLC location in previous OCD message, par 0122) in radio-frequency spectrum to the second location (see, PLC location in current OCD message, par 0122) in radio-frequency spectrum (see, CMTS sends OCD message to manage profile including PLC usage update/assignment, par 0040, 0066), the notification signal (see, OCD message to define profile, par 0040) indicating a change in a location of the first control channel from the first location (see, PLC location in previous OCD message, par 0122) to the second location (Note, fig. 31, Configuration Change Count increment by 1 if value such as PLC location changed in OCD message comparing with previous OCD message, par 0066, 0122. Note, PLC location in current OCD message corresponding to second location, par 0122).

Regarding claim 12 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the first control channel (see, PHY Link Channel (PLC) used to transmit control information for CMs, par 0087) is one of a control channel of an orthogonal frequency-division multiplexing (OFDM) communication channel and a control channel of an orthogonal frequency-division multiple access (OFDMA) communication channel (see, PHY Link Channel (PLC) assigned to each OFDM channel in a downstream path to transmit control information (OCD and DPD), par 0039, 0077-0078).

Regarding claim 13 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the communication network operates at least partially according to a Data Over Cable Services Interface Specification (DOCSIS) communication protocol (see, fig. 1, DOCSIS communication system, par 0048).

Regarding claim 15 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the communication network operates at least partially according to a wireless communication protocol (see, Fig. 1, network applies to wireless local area network (WLAN), par 0135-0136).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 20140133330 A1) in view of Katar et al (US 20140328416 A1).

Regarding claim 1 (Currently Amended), Chapman’330 discloses a method for managing a control channel in a communication network (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), comprising: 
receiving, at a control subsystem (see, Fig. 1, CMTS (cable modem termination system) performs profile management for CMs, par 0043), first status information from a network device (see, CM reports back to CMTS the measure result of downstream channel including PLC channel, par 0043, 0086 and 0093); 
in response to the first status information meeting the first threshold condition (see, sort CM for dynamic profile according to MER which implies threshold corresponding with MER, or when receiving traffic below a configurable threshold or running algorithm to sort CMs into groups including group running on low throughput channel based on SNR measurements, par 0039, 0042-0044, 0086 and 0133), causing a the first control channel (see, PLC channel or NCP channel in OFDM channel, par 0093) to move from a first location in spectrum (see, PLC location before MER report with specific subcarrier assignment, par 0042, 0063, 0086 and 0120) of the first communication channel (see, fig. 17, OFDM channel comprises PLC channel, NCP channel and data channel, par 0093) to a second location in spectrum (see, PLC location after MER report with updated subcarrier assignment, par 0042, 0063, 0086 and 0120) of the first communication channel (see, CMTS moves PLC channel in OFDM channel of CM to new subcarrier location in OFDM channel by updating profile according to report from CM, profile including PLC assignment (therefore update profile including update PLC location), par 0042, 0065-0072, 0086, 0093, 0117, 0119-0120. Noted, profile updated on subcarrier level and OFDM channel includes a plurality of subcarriers to be assigned, par 0042, 0065-0072 and 0086).
Chapman’330 discloses all the claim limitations but fails to explicitly teach: comparing, at the control subsystem, the first status information to a first threshold condition indicating actual or anticipated interference with a first control channel of a first communication channel in the communication network.

However Katar’416 from the same field of endeavor (see, fig. 1, dynamically selecting a primary receiver coupling in a powerline communication (PLC) network 100, par 0016) discloses: comparing, at the control subsystem (see, fig. 6, PLC device 104 with channel performance estimation unit 120 and network coupling selection unit 122, par 0043-0044), the first status information (see, channel performance measurement such as SNR, par 0044) to a first threshold condition (see, threshold SNR, par 0044) indicating actual (see, performance measurement on SNR (noise), par 0044) or anticipated interference (see, expected link performance, 0047) with a first control channel (see, channel condition estimated on transmitted control messages, par 0043) of a first communication channel (note, frequency band, par 0002) in the communication network (see, identify poor performing control channels by checking if SNR of the channel in band that transmitting control message are less than SNR threshold in PLC network, par 0043-0044, 0047).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Katar’416 into that of Chapman’330. The motivation would have been to adaptively select a primary receiver coupling (par 0042).

Regarding claim 3 (Original), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the first status information comprises modulation error information of one or more components of the first control channel (see, CM reports modulation error ratio (MER) of each sub-carrier in channel including PLC as control channel, par 0059, 0077-0078, 0086 and 0093. Noted, PHY Link Channel (PLC) used to transmit control information for CMs corresponding to control channel, par 0087).

Regarding claim 4 (Currently Amended), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), further comprising providing a notification signal (see, OCD message to define profile, par 0040) to the network device (see, CM (cable modems), par 0040) before causing the first control channel (see, PHY Link Channel (PLC) used to transmit control information for CMs, par 0087) to move from the first location (see, PLC location in previous OCD message, par 0122) in spectrum to the second location (see, PLC location in current OCD message, par 0122) in spectrum (see, CMTS sends OCD message to manage profile including PLC usage update/assignment, par 0040, 0066), the notification signal (see, OCD message to define profile, par 0040) indicating a change in a location of the first control channel from the first location (see, PLC location in previous OCD message, par 0122) to the second location (Note, fig. 31, Configuration Change Count increment by 1 if value such as PLC location changed in OCD message comparing with previous OCD message, par 0066, 0122. Note, PLC location in current OCD message corresponding to second location, par 0122).

Regarding claim 5 (Original), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the first control channel (see, PHY Link Channel (PLC) used to transmit control information for CMs, par 0087) is one of a control channel of an orthogonal frequency-division multiplexing (OFDM) communication channel and a control channel of an orthogonal frequency-division multiple access (OFDMA) communication channel (see, PHY Link Channel (PLC) assigned to each OFDM channel in a downstream path to transmit control information (OCD and DPD), par 0039, 0077-0078).

Regarding claim 6 (Original), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the first control channel (see, PHY Link Channel (PLC) used to transmit control information for CMs, par 0087) comprises a Data Over Cable Services Interface Specification (DOCSIS) Physical Link Channel (PLC) (see, Fig. 2, PHY Link Channel (PLC) assigned to each OFDM channel in a downstream path to transmit control information (OCD and DPD) in DOCSIS network, par 0039, 0048, 0055, 0077-0078).

Regarding claim 7 (Original), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the communication network operates at least partially according to a wireless communication protocol (see, Fig. 1, network applies to wireless local area network (WLAN), par 0135-0136).

Regarding claim 8 (Currently Amended), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the second location in spectrum is lower in frequency than the first location in radio-frequency spectrum (see, Fig. 16, Profiles associated with time-frequency scheduling with specific PLC channel used in any order or combination across different time, par 0040, 0066, 0091).

Regarding claim 21 (New), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the spectrum of the first communication channel (see, fig. 17, OFDM channel comprises PLC channel, NCP channel and data channel, par 0093) is radio frequency spectrum of the first communication channel (see, customize a frequency profile on OFDM channel for networks including cell phone (therefore radio frequency), par 0039, 0042 and 0137).

Regarding claim 23 (New), Chapman’330 discloses the method of claim 21 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the radio frequency spectrum of the first communication channel (see, fig. 17, OFDM channel comprises PLC channel, NCP channel and data channel, par 0093) is wireline (see, hybrid fiber-coaxial network, par 0005) radio frequency spectrum (see, fig. 1, customize a frequency profile on OFDM channel for hybrid fiber-coaxial network including cell phone (therefore radio frequency), par 0005, 0039, 0042 and 0137).

Regarding claim 24 (New), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the spectrum of the first communication channel (see, fig. 17, OFDM channel comprises PLC channel, NCP channel and data channel, par 0093) is optical spectrum of the first communication channel (see, see, customize a frequency profile on OFDM channel for networks with optical fiber, par 0039, 0042 and 0135).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman’330 in view of Katar’416 as applied to claim 1 above, and further in view of Quigley et al (US 20010055319 A1).

Regarding claim 2 (Currently Amended), Chapman’330 discloses the method of claim 1 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), further comprising determining the second location in spectrum (see, CMTS sorts profiles according to measurement, downgrade profiles and move CMs to lower throughput channel, par 0086 and 0133), one or more identified spectrum in use at the communication network (see, downgrade and move CMs to a lower throughput channel, par 0133). 
Chapman’330 discloses all the claim limitations but fails to explicitly teach: determining the second location in spectrum at least partially based on one or more identified spectrum in use at the communication network.

However Quigley’319 from the same field of endeavor (see, fig. 1, HFC network 1010 facilitates the transmission of data between a headend (cable modem termination system) and cable modems, par 0125) discloses: determining the second location (see, unused channel, par 0342) in spectrum at least partially based on one or more identified spectrum in use (see, channels being monitored for used or unused status, par 0342) at the communication network (see, moves communications from used channel to an unused channel out of a plurality channels according to the monitoring result of a plurality channels, par 0342).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Quigley’319 into that of Chapman’330. The motivation would have been to allocate a different frequency when quality of a channel is determined to be sufficiently poor (paragraph 0340).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman’330 in view of Quigley et al (US 20010055319 A1).

Regarding claim 10 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), further comprising determining the second location in radio-frequency spectrum (see, CMTS sorts profiles according to measurement, downgrade profiles and move CMs to lower throughput channel, par 0086 and 0133).
Chapman’330 discloses all the claim limitations but fails to explicitly teach: determining the second location in radio- frequency spectrum at least partially based on a database of radio-frequency spectrum in use at the communication network.

However Quigley’319 from the same field of endeavor (see, fig. 1, HFC network 1010 facilitates the transmission of data between a headend (cable modem termination system) and cable modems, par 0125) discloses: determining the second location (see, unused channel, par 0342) in radio-frequency spectrum at least partially based on a database (see, statistics information of channels stored in channel statistics circuit, par 0335, 0349-0351) of radio-frequency spectrum in use (see, channels being monitored for used or unused status based on statistics information of channels, par 0342, 350-352) at the communication network (see, moves communications from used channel to an unused channel according to the monitoring result of a plurality channels based on statistics information, par 0336, 0342 and 0349).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Quigley’319 into that of Chapman’330. The motivation would have been to allocate a different frequency when quality of a channel is determined to be sufficiently poor (paragraph 0340).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman’330 in view of CableLabs (Data-Over-Cable Service Interface Specifications DOCSIS® 3.1 (MAC and Upper Layer Protocols Interface Specification, version CM-SP-MULPIv3.1-I09-160602, published priority date:  June 02, 2016).

Regarding claim 14 (Original), Chapman’330 discloses the method of claim 9 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078), wherein the first signal (see, report of measurement being sent by CM, par 0086).
Chapman’330 discloses all the claim limitations but fails to explicitly teach: wherein the first signal comprises a PLC failure event-type code.

However CableLabs from the same field of endeavor (see, Figure 1–1, DOCSIS Network including operator's HFC network and to a home network connected to CM, page 20) discloses: wherein the first signal comprises a PLC failure event-type code (see, CM send report of event via event type code 21 for PLC failure and event type code 23 for PLC recovery, Table 10–4 - CM-STATUS Event Type Codes and Status Events121, section 10.6.4.1.2 Event Codes, page 424-427). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CableLabs into that of Chapman’330. The motivation would have been to report each of the events controlled by CM-STATUS Event Enable Bitmask and CM-STATUS Event Control TLV in the MDD message and CM-CTRL-REQ message (page 424).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman’330 in view of Katar’416 as applied to claim 21 above, and further in view of Abdelmonem (US20190052381A1).

Regarding claim 22 (New), Chapman’330 modified by Katar’416 discloses the method of claim 21 (see, Fig. 1, PLC as control channel between CMTS and CMs in network system including network management system, HFC network and CMTS, par 0039, 0046, 0077-0078).
The combination of Chapman’330 and Katar’416 discloses all the claim limitations but fails to explicitly teach: wherein the radio frequency spectrum of the first communication channel is wireless radio frequency spectrum.

However Abdelmonem’381 from the same field of endeavor (see, fig. 1, telecommunication system 10 includes multiple mobile units and base station, par 0053) discloses: wherein the radio frequency spectrum of the first communication channel is wireless (see, fig. 1, telecommunication system, see par 0053) radio frequency spectrum (see, direct communication on the channel with interference to another channel within frequency spectrum in telecommunication system, par 0053, 0067 and 0133).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Abdelmonem’381 into that of Chapman’330 modified by Katar’416. The motivation would have been to monitor, detect, test, diagnos and/or mitigate interference in a communication system (par 0049).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ugurlu et al (US20190380075A1, Priority Date: 2017-11-03) discloses: ““performing RLM” means performing RRM measurements and comparing the value of a given metric, e.g., a signal-to-interference-plus-noise ratio (SINR), with a threshold that represents the downlink control channel quality under the assumption that the control channel would have been transmitted in the same manner. i.e., with similar beamforming properties and/or similar or representative frequency resources” (par 0022). 
Gauvreau et al (US20140031031A1) discloses: ” eNB may decide to skip a set of RBs from the resources to be used for the control information based on measurements performed in the eNB and/or measurements reported by the WTRUs for a supplementary cell in the downlink” (par 0122), “comparing the average interference power to a threshold for proper control channel operation… selecting a control channel bandwidth and/or location so that at least a majority of the control channel may operate in the bandwidth where the interference power may be below a threshold” (par 0161). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473